Name: Commission Implementing Regulation (EU) NoÃ 632/2012 of 12Ã July 2012 amending for the 174th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 13.7.2012 EN Official Journal of the European Union L 182/31 COMMISSION IMPLEMENTING REGULATION (EU) No 632/2012 of 12 July 2012 amending for the 174th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 2 July 2012 the Sanctions Committee of the United Nations Security Council decided to remove eight natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries under the heading Natural persons are deleted: (a) Sobhi Abdel Aziz Mohamed El Gohary Abu Sinna (alias (a) Sobhi Abdel Aziz Mohamed Gohary Abou Senah, (b) Mohamed Atef, (c) Sheik Taysir Abdullah, (d) Abu Hafs Al Masri, (e) Abu Hafs Al Masri El Khabir, (f) Taysir). Date of birth: 17.1.1958. Place of birth: El Behira, Egypt. Nationality: Egyptian. Other information: Confirmed to have died in Pakistan in 2001. Date of designation referred to in Article 2a (4) (b): 25.1.2001. (b) Nasr Fahmi Nasr Hassannein (alias (a) Muhammad Salah, (b) Naser Fahmi Naser Hussein). Date of birth: 30.10.1962. Place of birth: Cairo, Egypt. Nationality: Egyptian. Other information: Reportedly deceased. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (c) Mustapha Ahmed Mohamed Osman Abu El Yazeed (alias (a) Mustapha Mohamed Ahmed, (b) Shaykh Saiid). Date of birth: 27.2.1955. Place of birth: El Sharkiya, Egypt. Nationality: Egyptian. Other information: Confirmed to have died in Afghanistan in May 2010. Date of designation referred to in Article 2a (4) (b): 6.10.2001. (d) Muhsin Moussa Matwalli Atwah Dewedar (alias (a) Al-Muhajir, Abdul Rahman, (b) Al-Namer, Mohammed K.A., (c) Mohsen Moussa Metwaly Atwa Dwedar, (d) Abdel Rahman, (e) Abdul Rahman). Date of birth: 19.6.1964. Place of birth: Dakahliya, Egypt. Nationality: Egyptian. Other information: Confirmed to have died in Pakistan in April 2006. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (e) Fahid Mohammed Ally Msalaam (alias (a) Fahid Mohammed Ally, (b), Fahad Ally Msalam, (c), Fahid Mohammed Ali Msalam, (d), Mohammed Ally Msalam, (e), Fahid Mohammed Ali Musalaam, (f), Fahid Muhamad Ali Salem, (g) Fahid Mohammed Aly, (h) Ahmed Fahad, (i) Ali Fahid Mohammed, (j) Fahad Mohammad Ally, (k) Fahad Mohammed Ally, (l) Fahid Mohamed Ally, (m) Msalam Fahad Mohammed Ally, (n) Msalam Fahid Mohammad Ally, (o) Msalam Fahid Mohammed Ali, (p) Msalm Fahid Mohammed Ally, (q) Usama Al-Kini, (r) Mohammed Ally Mohammed, (s) Ally Fahid M). Date of birth: 9.4.1976. Place of birth: Mombasa, Kenya. Nationality: Kenya. Passport No: (a) A260592 (Kenyan passport), (b) A056086 (Kenyan passport), (c) A435712 (Kenyan passport), (d) A324812 (Kenyan passport), (e) 356095 (Kenyan passport). National identification No: 12771069 (Kenyan identity card). Other information: (a) Fathers name is Mohamed Ally. Mothers name is Fauzia Mbarak; (b) Confirmed to have died in Pakistan on 1.1.2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (f) Sheikh Ahmed Salim Swedan (alias (a) Ahmed Ally, (b) Sheikh Ahmad Salem Suweidan, (c) Sheikh Swedan, (d) Sheikh Ahmed Salem Swedan, (e) Ally Ahmad, (f) Muhamed Sultan, (g) Sheik Ahmed Salim Sweden, (h) Sleyum Salum, (i) Sheikh Ahmed Salam, (j) Ahmed The Tall, (k) Bahamad, (l) Sheik Bahamad, (m) Sheikh Bahamadi, (n) Sheikh Bahamad). Title: Sheikh. Date of birth: 9.4.1960. Place of birth: Mombasa, Kenya. Nationality: Kenyan. Passport No: A163012 (Kenyan passport). National identification No: 8534714 (Kenyan identity card issued on 14.11.1996). Other information: Confirmed to have died in Pakistan on 1.1.2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (g) Tohir Abdulkhalilovich Yuldashev (alias (a) Ã ®Ã »Ã ´Ã °Ã Ã µÃ ² Ã ¢Ã °Ã Ã ¸Ã Ã Ã ±Ã ´Ã Ã »Ã Ã °Ã »Ã ¸Ã »Ã ¾Ã ²Ã ¸Ã  (b) Yuldashev, Takhir). Date of birth: 1967. Place of birth: Namangan city, Uzbekistan. Nationality: Uzbek. Other information: (a) Former leader of Islamic Movement of Uzbekistan; (b) Confirmed to have died in Pakistan in August 2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (h) Abbas Abdi Ali (alias Ali, Abbas Abdi) Other information: Reportedly deceased in 2004. Date of designation referred to in Article 2a (4) (b): 9.11.2001.